Citation Nr: 0010087	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to special monthly compensation based upon 
the loss of use of a creative organ.  

2.  Entitlement to an increased disability evaluation for 
bladder cancer transurethral resection residuals and prostate 
cancer residuals, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1944 to February 
1946 and from January 1951 to May 1952.  In June 1997, the 
Hartford, Connecticut, Regional Office (RO) proposed to 
reduce the disability evaluation for the veteran's 
service-connected bladder cancer transurethral resection 
residuals and prostate cancer residuals from 100 to 20 
percent.  In September 1997, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 RO decision which 
effectuated the proposed reduction.  In January 1998, the RO 
denied special monthly compensation based on the loss of use 
of a creative organ/impotence.  The veteran has been 
represented throughout this appeal by AMVETS.  


FINDINGS OF FACT

1.  The radiation therapy associated with the veteran's 
service-connected prostate cancer has been shown to have 
contributed to his erectile dysfunction.  

2.  The veteran's prostate cancer radiation therapy ceased in 
November 1995.  There is no evidence of a reoccurrence of the 
veteran's bladder and prostate cancers.  

3.  The veteran's bladder and prostate cancer residuals are 
manifested predominately by voiding dysfunction.  

4.  The veteran's bladder and prostate cancer residuals have 
been shown to be productive of no more than urinary frequency 
manifested by intervals between daytime voiding of one hour 
to one hour and twenty minutes and nocturia with 
approximately three episodes of awakening to void per night.  

CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
loss of use of a creative organ have been met.  38 U.S.C.A. 
§§ 1114(k), 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.350(a) (1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's bladder cancer transurethral resection 
residuals and prostate cancer residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 
4.115b and Diagnostic Code 7528 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Special Monthly Compensation

Special monthly compensation may be paid for the anatomical 
loss or loss of use of one or more creative organs.  When 
loss or loss of use of a creative organ resulted from wounds 
or other trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, the benefit 
may be granted.  38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.350(a) (1999).  

The reports of VA examinations for compensation purposes 
conducted in May and June 1997 reflect that the examiners 
established an etiological relationship between the veteran's 
erectile dysfunction and the radiation therapy provided for 
his service-connected prostate cancer.  Accordingly, the 
Board concludes that special monthly compensation based on 
loss of use of a creative organ is now warranted.  




II.  Cancer Residuals

A.  Historical Review

A November 1990 written statement from James P. Roach, M.D., 
indicates that the veteran was diagnosed with a bladder tumor 
in July 1988; subsequently underwent a transurethral 
resection of the tumor; and was found to have no reoccurrence 
of bladder cancer at a May 1990 evaluation.  In April 1991, 
the RO noted that the veteran had been in Nagasaki, Japan and 
established service connection for bladder cancer tumor 
transurethral resection residuals and assigned a 10 percent 
evaluation for that disability.  

The report of an August 1995 VA examination for compensation 
purposes states that the veteran was diagnosed with prostate 
cancer in May 1995.  In April 1996, the RO recharacterized 
the veteran's service-connected disorder as bladder cancer 
tumor transurethral resection residuals and prostate cancer 
and assigned a 100 percent evaluation for that disability.  

The report of a May 1997 VA examination for compensation 
purposes indicates that the veteran underwent radiation 
therapy for his prostate cancer and completed the treatment 
course in November 1995.  He was diagnosed with transitional 
cell carcinoma of the bladder with no reoccurrence and a 
history of prostate cancer treated with radiation therapy.  
In June 1997, the RO proposed to reduce the evaluation for 
the veteran's bladder and prostate cancer residuals from 100 
to 20 percent.  In December 1997, the RO effectuated the 
proposed reduction as of March 1, 1998.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunction, infections, or a combination 
of these symptomatologies.  Where the applicable diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the described areas of dysfunction do 
not cover all symptoms resulting from genitourinary diseases, 
specific diagnoses may include a description of symptoms 
assigned to that diagnosis.  38 C.F.R. § 4.115a (1999).  

Malignant neoplasms of the genitourinary system warrant a 100 
percent evaluation.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy, or other therapeutic 
procedures, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 
C.F.R.§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the residual disability will be evaluated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(1999).  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R.§ 3.105(e) (1999).  

The Board initially observes that the RO complied with the 
provisions of 38 C.F.R.§ 3.105(e) and the veteran has not 
asserted that there was any violation of the regulation.  The 
RO's reevaluation of the veteran's service-connected 
disability was directed by the operation of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.  The veteran has advanced on 
appeal that his service-connected disability is predominately 
manifested by voiding dysfunction.  The veteran's assertion 
is supported by the recent clinical documentation of record.  

Voiding dysfunction is evaluated as either urine leakage, 
frequency, or obstructed voiding.  Continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials which must be changed less than two times a day 
warrants a 20 percent evaluation.  A 40 percent evaluation 
requiring the wearing of absorbent materials which must be 
changed two to four times a day.  Urinary frequency 
manifested by intervals between daytime voiding of two and 
three hours or awakening to void two times per night warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
intervals between daytime voiding of one and two hours or 
awakening to void three to four times per night.  A 40 
percent evaluation requires intervals between daytime voiding 
of less than one hour or awakening to void five or more times 
per night.  Marked obstructive symptomatology (hesitancy, 
slow or weak stream, and decreased force of stream) 
manifested by post-void residuals greater than 150 cc.; 
markedly diminished peak flow rate on uroflowmetric study 
(less than 10 cc/sec); recurrent urinary tract infections 
secondary to obstruction; and/or stricture disease requiring 
periodic dilatation every two to three months warrants a 10 
percent evaluation.  A 30 percent evaluation requires urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115b (1999).  

At the May 1997 VA examination for compensation purposes, the 
veteran reported that: he had no recurrence of his bladder 
cancer noted on his annual bladder tumor surveillance; he 
received his last radiation therapy treatment for 
adenocarcinoma of the prostate in November 1995; and he had 
nocturia with voiding three times a night, an adequate urine 
stream, and a sensation of completely emptying his bladder.  
He denied dysuria, hematuria, and urinary incontinence.  The 
examiner commented that the veteran had "minimal voiding 
complain[t]s and specifically has no urinary incontinence."  

At the September 1997 hearing, the veteran testified that he 
urinated at intervals of between one hour and one hour and 
twenty minutes during the day; had nocturia of between three 
and five or more times a night; and experienced occasional 
burning upon urination.  He stated that he had been told to 
drink as much fluid as he could and the amount which he drank 
determined the number of times he urinated during the night.  
The veteran clarified that he had counted when he voided just 
prior to going to bed and just after he woke in the morning 
to determine the frequency of his nocturia.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran last received radiation therapy for his prostate 
cancer in November 1995.  His bladder and prostate cancer 
have repeatedly been found to be inactive.  The veteran's 
service-connected bladder and prostate disabilities have been 
shown to be principally manifested by urinary frequency.  The 
veteran has denied experiencing either urinary incontinence 
or obstructive voiding.  He related at the May 1997 VA 
examination for compensation purposes that he experienced 
nocturia with voiding occurring approximately three times a 
night.  He subsequently testified at the September 1997 
hearing that he voided at intervals of approximately one hour 
to one hour and twenty minutes during the day and between 
three and up to five or more times during the night.  The 
veteran clarified that he included episodes of voiding just 
prior to going to sleep and just after arising in the morning 
to determine the frequency of his nocturia.  The veteran's 
subjective voiding history supports assignment of no more 
than a 20 percent evaluation for his bladder and prostate 
cancer residuals.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7528 (1999).  Accordingly, the benefit sought on appeal 
is denied.  


ORDER

Special monthly compensation based upon the loss of use of a 
creative organ is granted subject to the laws and regulations 
governing the award of monetary benefits.  An increased 
evaluation for the veteran's bladder cancer transurethral 
resection residuals and prostate cancer residuals is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

